Greenblott, J.
(concurring). I concur in the result. Under CPLB 3211 (subd. [c]) the question of whether a jurisdictional attack should be considered in á separate hearing in advance of the trial, is left to the sound discretion of the trial court. Since plaintiff is a resident of New Zealand, Special Term’s decision not to require her to make two long trips to dispose of the case was reasonable.
Staley, Jr., J. P., Sweeney and Main, JJ., concur with Cooke, J.; Greenblott, J., concurs in the result in a separate opinion.
Order modified, on the law and the facts, by remitting the matter to Special Term for an immediate trial pursuant to CPLR 3211 (subd. [c]) of the issues raised under paragraphs 2 and 8 of subdivision (a) of CPLR 3211 and, except as so modified and as to the other alleged grounds for dismissal, order affirmed, without costs.